Citation Nr: 0634847	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-02 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in July 2005 for further development.  

The Board notes that the issue in the July 2005 Board remand 
was limited to PTSD.  However, at the veteran's October 2005 
videoconference hearing, the veteran's representative notes 
that in addition to PTSD, the veteran's claims file indicates 
that he suffered from behavioral problems.  As such, the 
Board has re-characterized the issue more broadly as an 
acquired psychiatric disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that the RO has denied the claim, in part, on the 
lack of a diagnosis of PTSD.  However, the August 2003 VA 
examiner commented that a diagnosis of PTSD was not 
appropriate in light of the lack of verified stressors.  

With this in mind, the Board believes it significant that the 
veteran appears to have furnished additional details of the 
claimed stressors at the October 2005 Board hearing.  
Specifically, the veteran testified that his alleged stressor 
occurred while stationed at Camp Marguerite (which is on Camp 
Pendleton).  He was stationed with the 2nd Battalion, 5th 
Marines.  They went to 29 Palms where they were supposed to 
be running training exercises in which no ammunition was to 
be used.  His job was to call in air strikes.  However, as a 
result of a mix up, live ammunition was being used.  As a 
result, once the veteran called in the air strike, live 
ammunition was dropped on his own troops.  Appropriate action 
should be taken to attempt to verify this event.     

The Board also notes that the veteran's spouse/caretaker 
stated in December 2003 correspondence that the veteran is 
receiving benefits from the Social Security Administration 
(SSA).  VA has a duty to obtain SSA records when they may be 
relevant and VA has actual notice that the veteran is 
receiving SSA benefits.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  Accordingly, the RO should contact 
the SSA and obtain and associate with the claims file copies 
of the veteran's records regarding SSA benefits, including 
the medical records upon which any decision was based.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2)(2006).

Additionally, the Board recognizes the veteran's insistence 
that his time in service extends beyond the periods that have 
been confirmed (September 1972 to September 1976).  The 
veteran stated in his January 2005 substantive appeal that he 
enlisted in the Marines in either June or July of 1970; and 
that he was shipped to Vietnam as Forest Recon in 1971.  He 
further stated that he was in the Navy Seals from 1972 
through 1976; and that he re-enlisted in the Navy from 1977 
to 1983; 1984 through 1988; and from 1989 through 1993.  
These assertions were reiterated by his spouse/caretaker 
(M.E.N.) in December 2003, August 2004, and September 2004 
letters.  She also stated that he served in Vietnam and has 
spoken with several veterans who served with him in Vietnam.  
At this time the Board acknowledges various medical records 
in the claims file, as well as certain statement from the 
veteran, that appear to contradict these reports of 
additional service.  The Board also recognizes that the 
veteran's disabilities appear to have had an effect on his 
memory.  Nevertheless, the Board believes it reasonable and 
appropriate to direct further service verification since the 
case must be otherwise returned for other actions outlined in 
this remand.

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  The Board 
recognizes that the new requirements of VCAA notice were not 
in effect at the time the RO issued its VCAA notice.  As 
such, the new requirements do not constitute the basis of 
this remand.  However, since the issue needs to be remanded 
on other grounds, the Board finds that the RO should comply 
with the most recent Court analysis.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.  The RO should ensure that the 
veteran is furnished proper notice in 
compliance with 38 C.F.R.§ 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to furnish 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The RO should contact the National 
Personnel Records Center (NPRC) and any 
other relevant department, for personnel 
records that would confirm the veteran's 
presence in Vietnam and/or the veteran's 
service in the Marines from June 1970 
through 1972; and in the Navy from 1977 
through 1993.  

3.  The RO should take appropriate action 
to attempt to verify the claimed air 
strike incident at Camp Marguerite (on 
Camp Pendleton) during the period from 
November 29, 1975, to September 17, 1976.    

4.  The RO should contact the Social 
Security Administration (SSA) and request 
copies of the veteran's records regarding 
SSA disability benefits, including any 
SSA administrative decisions (favorable 
or unfavorable) and the medical records 
upon which the decisions were based.

5.  If, and only if, a claimed stressor 
is verified, the veteran should be 
scheduled for a VA psychiatric 
examination to ascertain if he suffers 
from psychiatric disability related to 
service, to include the verified 
stressor.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  

6.  The RO should then review the expanded 
record and determine if service connection 
for an acquired psychiatric disability, to 
include PTSD, is warranted.  If the claim 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



